PER CURIAM.
Petitioner, plaintiff in a personal injury action below, seeks certiorari review of an order granting a motion to compel her expert witness to disclose the “number of hours in 1995 for private expert work and hourly rate information.” We grant the petition and quash the trial court’s order as violative of Florida Rule of Civil Procedure 1.280(b)(4)(A)(iii)4 and Elkins v. Syken, 672 So.2d 517 (Fla.1996).
The order at issue has the effect of requiring the expert to disclose his 1995 earnings as an expert witness. This opinion is not intended to preclude the trial court from requiring the expert to disclose information as permitted by rule 1.280(b)(4)(A)(iii).
DELL, PARIENTE and SHAHOOD, JJ., concur.